   Case 3:16-cv-02435-BRM-DEA Document 193 Filed 04/30/19 Page 1 of 2 PageID: 2889




Christopher D. Hinderliter
Direct Email: chinderliter@sheridanandmurray.com

Admitted to PA & NJ Bars




                                                             April 30, 2019

     Via ECF

     Honorable Douglas E. Arpert, U.S.M.J.
     Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
     402 E. State Street
     Trenton, NJ 08608

               RE:         Lawson, et al v. Praxair, et al
                           Civil Action No. 3:16-cv-02435

     Dear Judge Arpert:

            This firm is counsel to the Plaintiffs in the above captioned matter. This letter is
     submitted with respect to Your Honor’s Order of April 15, 2019 regarding the appointment of a
     Special Master (ECF 187).

              The Plaintiffs request that the Order of appointment permits the Special Master to hear all
     discovery disputes pertaining to this litigation. The Court recognized in its Order dated April 15,
     2019 (ECF 187) that this case has been vigorously litigated and numerous discovery issues
     continue to be litigated. This Court recognized that the required level of case management is
     untenable given the burdens currently on the District of New Jersey. The untenable burdens that
     this unusual and particularly complicated litigation create for an already overburdened Court
     cannot be eliminated unless the Special Master is provided with complete authority over all
     discovery disputes in this lawsuit. As such, the Plaintiffs request that the appointment of the
     Special Master be consistent with the Court’s stated intention to provide the Special Master with
     all of the authority specified by Fed. R. Civ. P. 53(c). The Special Master should have complete
     ability to investigate and make enforcement decisions about all discovery disputes in this
     litigation.

            The Plaintiffs request that: The Special Master be permitted to communicate ex parte
     with the Court but not with any of the parties; all written submissions to the Special Master
     should be preserved along with a stenographic record of all proceedings before the Special
     Master; the special master should be directed to make all decisions expeditiously in order to
     move the litigation forward as quickly as possible; and the materials preserved by the Special
     Master should be filed electronically on the docket along with the Special Master’s report
Case 3:16-cv-02435-BRM-DEA Document 193 Filed 04/30/19 Page 2 of 2 PageID: 2890
 Honorable Douglas E. Arpert, U.S.M.J.
 Lawson, et al v. Praxair, et al, No. 3:16-cv-02435
 April 30, 2019
 Page 2


 containing the Master’s findings and Orders. Finally, the Plaintiffs request that the Order
 appointing the Special Master dictates that the compensation of the Special Master be levied
 against the party losing each discovery dispute.


                                                  Respectfully submitted,

                                                  Sheridan & Murray, LLC


                                                  /s/ Christopher D. Hinderliter
                                                  CHRISTOPHER D. HINDERLITER


 cc:    Via ECF
        All counsel of record
